Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 20, 2018

                                     No. 04-16-00589-CR

                                  Anthony George NELSON,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR2179
                           Honorable Steve Hilbig, Judge Presiding


                                        ORDER
        Appellant has filed a motion to vacate, challenging, again, his conviction. However, our
opinion and judgment in this appeal issued on June 11, 2017. A motion for rehearing was
therefore due fifteen days later, and a motion for extension of time to file the motion for
rehearing was due within fifteen days of the deadline for filing the motion for rehearing. See
TEX. R. APP. P. 49.1, 49.8. Because no timely motion for rehearing was filed, our plenary power
to change or modify our opinion and judgment expired sixty days after we issued our opinion
and judgment. See id. R. 19.1(a), 19.3. The motion for rehearing was not filed until June 14,
2018. We lack jurisdiction to consider the motion for rehearing. Accordingly, the motion for
rehearing is dismissed for want of jurisdiction. See Sanchez v. State, 376 S.W.3d 767, 769 (Tex.
Crim. App. 2012) (op. on reh’g) (dismissing out of time motion for rehearing for want of
jurisdiction).


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2018.

                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court